                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY, K-9 Officer                             8:21CV128
Handler;

                    Plaintiff,                          MEMORANDUM
                                                         AND ORDER
       vs.

130% LOAN SHARKS,

                    Defendant.


       On May 10, 2021, the court entered a judgment of dismissal after finding that
Plaintiff’s Complaint fails to state a claim upon which relief may be granted, and
that amendment would be futile. (See Filings 8, 9.) On June 4, 2021, the clerk of the
court received an unsigned document from Plaintiff, which was docketed as a motion
to amend. (Filing 13.) However, under the Federal Rules of Civil Procedure, “[t]he
court must strike an unsigned paper unless the omission is promptly corrected after
being called to the attorney’s or party’s attention.” Fed. R. Civ. P. 11(a).

      IT IS THEREFOR ORDERED:

       1.    Plaintiff is directed to file a signed copy of the “motion to amend”
(Filing 13) on or before June 23, 2021.

       2.     Failure to comply with this Memorandum and Order will result in the
court striking Filing 13 without further notice.

       3.     The Clerk of Court is directed to set a pro se case management deadline
in this matter with the following text: June 23, 2021: signing deadline.

      Dated this 8th day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
